         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

Nostalgic Partners LLC d/b/a Staten Island
Yankees, Albuquerque Baseball Club LLC
d/b/a Albuquerque Isotopes, Diamond
Stadium Group LLC, Golden State
Concessions & Catering Inc., Greenville
Drive LLC, Lake Elsinore Storm LP, Long               JURY TRIAL DEMANDED
Ball Inc. d/b/a Spokane Indian Baseball
Club, Northwest Baseball Ventures I LLC
d/b/a Tri-City Dust Devils Baseball,                  No: 20-cv-03346-JDW
Rancho Baseball LLC, Storm Events LLC,
Storm Thredz LLC, 7th Inning Stretch LP
d/b/a Delmarva Shorebirds,

               Plaintiffs,

v.

Philadelphia Indemnity Insurance Co.

               Defendant.

                              FIRST AMENDED COMPLAINT

       Plaintiffs Nostalgic Partners LLC d/b/a Staten Island Yankees, Albuquerque Baseball

Club LLC d/b/a Albuquerque Isotopes, Diamond Stadium Group LLC, Golden State

Concessions & Catering Inc., Greenville Drive LLC, Lake Elsinore Storm LP, Long Ball Inc.

d/b/a Spokane Indian Baseball Club, Northwest Baseball Ventures I LLC d/b/a Tri-City Dust

Devils Baseball, Rancho Baseball LLC, Storm Events LLC, Storm Thredz LLC, and 7th Inning

Stretch LP d/b/a Delmarva Shorebirds (the “Teams”), by and through their undersigned

attorneys, as and for their First Amended Complaint against Defendant Philadelphia Indemnity

Insurance Co., allege as follows:
            Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 2 of 30




                                        INTRODUCTION

       1.       In 2019, for the 15th straight year, more than 40,000,000 fans attended games

played by 160 Minor League Baseball (“MiLB”) teams located in smaller cities and communities

throughout the United States. An excursion to the minor league ballpark has been a low-cost

American family tradition for more than 100 years. This is the first year in that entire period of

time—through prior pandemics, two world wars, and many other global and national crises—that

those magic words, “Play Ball,” will not be heard in any of the ballparks around the country in

which minor league baseball is played.

       2.       There are several causes of the first-ever cessation of Minor League Baseball in

2020. These causes include continuing concerns for the health and safety of players, employees,

and fans related to the SARS-CoV-2 virus; action and inaction by federal and state governments

related to controlling the spread of the virus; and Major League Baseball (“MLB”) not supplying

players to their affiliated minor league teams.

       3.       The result of the cancellation of the MiLB season is catastrophic financial losses

for all minor league teams, including the Plaintiff Teams.

       4.       The operating model for MiLB teams is dependent on receiving players, coaches,

and other team personnel from the MLB team with which they have an affiliation agreement

requiring that MLB team to provide players and other personnel. It is also dependent on being

permitted by federal, state, and local governments to allow the admission of the thousands of

fans who flock to every minor league game to enjoy a ball game, partake in the entertainment

and food and beverage amenities associated with the minor league baseball experience, and

purchase baseball caps and other merchandise sold in the ballpark. Though some MiLB teams




                                                  2
            Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 3 of 30




have revenue from advertising, sponsorships, and non-baseball events, the teams’ revenue is

largely tied to the number of fans the team can attract to baseball games in a given year.

       5.       The vast majority of MiLB teams’ operating expenses, by contrast, bear little

relationship to whether the teams are able to bring fans to the ballpark for ball games. The largest

expense for many teams is the lease they pay to the municipal owners of the ballparks in which

they play games. Most teams are responsible for a fixed lease payment of as much as one million

dollars or more. In addition, MiLB teams generally have permanent employees needed to operate

the team over an annual business cycle. The teams also have incurred many 2020 expenses

related to marketing and advertising and the purchase and stocking of merchandise and food and

beverage in preparation for the 2020 baseball season. Thus, on average, MiLB teams incur more

than $2,000,000 in expenses to operate their teams without regard to whether they suffer

interruption of their operations.

       6.       Because of this business model, which requires variable revenue tied to

attendance but significant fixed operating expenses, and the fact that most MiLB team owners

are small business owners or family businesses rooted in the community in which they own a

team, the teams have little prospect for economic survival if the operation of their businesses is

interrupted for any significant period of time within a season. These dire economic consequences

are worsened by the obligation many teams will have to refund ticket, event, advertising, and

sponsorship revenue received in expectation that a full season of minor league baseball would be

played in 2020.

       7.       Given the business model for MiLB as described above, prudent owners of MiLB

teams, including the Plaintiff Teams, purchased business-interruption insurance from their

insurers and paid significant premiums to protect themselves from business interruption,



                                                 3
              Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 4 of 30




including the cancellation of games. The Teams each purchased nearly identical insurance

policies providing such coverage from Defendant Philadelphia Indemnity Insurance Co. These

“all risk” policies cover the Teams for business interruption in circumstances when, as here,

there has been direct physical loss or damage, including, but not limited to, loss of use, to the

Teams’ ballparks or elsewhere caused by the SARS-CoV-2 virus, the attendant disease, the

pandemic, the governmental responses to it, or the Teams’ inability to obtain players. As

described in detail below, however, Defendant Philadelphia Indemnity Insurance Co. has failed

to meet its obligations to the Plaintiff Teams, thereby placing the Teams in serious risk of

economic failure and jeopardizing the future of America’s Pastime as we know it.

         8.       The Teams thus bring this action against Philadelphia Indemnity Insurance Co.

for breach of contract and a declaratory judgment that they are entitled to the full amount of

coverage for which they paid premiums and which they badly need.

                                                THE PARTIES

         9.       Plaintiff Nostalgic Partners LLC d/b/a Staten Island Yankees (“Staten Island

Yankees”)1 is a limited liability company whose members are citizens of California, Colorado,

Connecticut, Florida, Illinois, Massachusetts, Michigan, Ohio, and Texas. During the applicable

period of loss, the Staten Island Yankees were insured by Philadelphia Indemnity Insurance Co.

under Policy No. PHPK2043111.

         10.      Plaintiff Albuquerque Baseball Club LLC d/b/a Albuquerque Isotopes

(“Albuquerque Isotopes”) is a limited liability company whose members are citizens of

California, Colorado, Florida, Illinois, Michigan, Nevada, North Carolina, Tennessee, and




1
  Each Plaintiff owns and/or operates a minor league baseball team and is referred to herein by the name of that
team.

                                                          4
          Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 5 of 30




Virginia. During the applicable period of loss, the Albuquerque Isotopes were insured by

Philadelphia Indemnity Insurance Co. under Policy No. PHPK2110645.

       11.     Plaintiff Greenville Drive LLC (“Greenville Drive”) is a limited liability company

whose members are citizens of South Carolina. During the applicable period of loss, the

Greenville Drive were insured by Philadelphia Indemnity Insurance Co. under Policy No.

PHPK2079457.

       12.     Plaintiff Lake Elsinore Storm LP is a limited partnership whose partners are

citizens of California. Plaintiff Golden State Concessions and Catering Inc. is a corporation

organized under the laws of California with its principal place of business in California that

provides services for Lake Elsinore Storm LP. Plaintiffs Diamond Stadium Group LLC, Storm

Events LLC, and Storm Thredz LLC are limited liability companies that provide services for

Lake Elsinore Storm LP and whose members are citizens of California. During the applicable

period of loss, Plaintiffs Lake Elsinore Storm LP, Golden State Concessions and Catering Inc.,

Diamond Stadium Group LLC, Storm Events LLC, and Storm Thredz LLC (collectively, “Lake

Elsinore Storm”) were insured by Philadelphia Indemnity Insurance Co. under Policy No.

PHPK2091094.

       13.     Plaintiff Long Ball Inc. d/b/a Spokane Indian Baseball Club (“Spokane Indians”)

is a corporation organized under the laws of Delaware with its principal place of business in

Washington. During the applicable period of loss, the Spokane Indians were insured by

Philadelphia Indemnity Insurance Co. under Policy No. PHPK2077633.

       14.     Plaintiff Northwest Baseball Ventures I, LLC d/b/a Tri-City Dust Devils (“Tri-

City Dust Devils”) is a limited liability company whose members are citizens of Kansas, New




                                                 5
          Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 6 of 30




York, and Washington. During the applicable period of loss, the Tri-City Dust Devils were

insured by Philadelphia Indemnity Insurance Co. under Policy No. PHPK2077633.

       15.     Plaintiff Rancho Baseball, LLC d/b/a Rancho Cucamonga Baseball Club

(“Rancho Cucamonga Quakes”) is a limited liability company whose members are citizens of

California, Idaho, Kansas, North Carolina, and Washington. During the applicable period of loss,

the Rancho Cucamonga Quakes were insured by Philadelphia Indemnity Insurance Co. under

Policy No. PHPK2077633.

       16.     Plaintiff 7th Inning Stretch LP d/b/a Delmarva Shorebirds (“Delmarva

Shorebirds”) is a limited partnership whose partners are citizens of California, Maryland, and

Texas. During the applicable period of loss, the Delmarva Shorebirds were insured by

Philadelphia Indemnity Insurance Co. under Policy No. PHPK2113479.

       17.     Defendant Philadelphia Indemnity Insurance Co. (“Philadelphia”) is a corporation

organized under the laws of Pennsylvania with its principal place of business at One Bala Plaza,

Suite 100, Bala Cynwyd, PA 19004.

                                JURISDICTION AND VENUE

       18.     Because the Parties are completely diverse of citizenship and because the amount

in controversy exceeds $75,000, this Court has subject matter jurisdiction over this action. Cf. 28

U.S.C. § 1332(a).

       19.     Because Defendant is incorporated under the laws of Pennsylvania and maintains

its principal place of business therein, the Court has general personal jurisdiction over Defendant

with respect to these claims.




                                                 6
          Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 7 of 30




        20.     Because Defendant’s principal place of business is within this judicial district, and

because Defendant thus resides therein, venue in this Court is proper. Cf. 28 U.S.C. § 1391(b),

(d).


                                    FACTUAL ALLEGATIONS

I.      THE NATURE OF THE COVID-19 PANDEMIC

        21.     COVID-19 is an infectious disease caused by a recently discovered novel

coronavirus, formally known as SARS-CoV-2. The first instances of the disease were diagnosed

in China in or around December 2019, and the first reported case in the United States was in

January 2020.

        22.     The impact of the virus and the resulting pandemic on life and property has been

staggering. Though testing has been severely limited, as of the filing date of this Complaint,

more than 5,100,000 Americans have had confirmed cases of COVID-19, and more than 160,000

have died from it.

        23.     The virus is easily transmitted from person to person, person to surface, and

surface to person. According to the World Health Organization (the “WHO”), the virus can

spread from person to person and to surfaces through small droplets from the nose or mouth that

are spread when a person with COVID-19 coughs or exhales, and small droplets from the nose or

mouth land on objects and surfaces around the person. Other people then catch the virus by

touching these objects or surfaces, then touching their eyes, noses, or mouths.2 People can also

catch the virus if they breathe in droplets from a person infected with the virus who coughs or

exhales droplets.



2
 Q&A on Coronaviruses (COVID-19), World Health Organization (April 17, 2020), https://www.who.int/news-
room/q-a-detail/q-acoronaviruses.

                                                    7
           Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 8 of 30




        24.      Infected individuals can be completely asymptomatic—and thus unaware that

they might be spreading the virus through the mere touching of objects and surfaces. Indeed,

studies have estimated that more than 40% of infected individuals may never develop any

symptoms.3 But even individuals who appear healthy and present no identifiable symptoms of

the disease might still spread the virus by breathing, speaking, or touching objects and surfaces.

        25.      According to a report in The New York Times, “[a]n infected person talking for

five minutes in a poorly ventilated space can also produce as many viral droplets as one

infectious cough.”4 And one human sneeze can expel droplets that can travel up to 27 feet at

nearly a hundred miles an hour.5

        26.      Although these droplets are small, they are physical objects that travel and attach

to surfaces and cause harm.

        27.      It is statistically certain the virus has been present at the Teams’ ballparks for

some period of time since their closures. Current evidence suggests that SARS-CoV-2 remains

viable for hours to days on surfaces made from a variety of materials.6 The virus can survive and

remain virulent on stainless steel and plastic for 3 to 6 days, on glass and banknotes for 3 days,

and on wood and cloth for 24 hours.7 Testing of similar viruses suggests that SARS-CoV-2 can

survive on ceramics, silicon, and paper for at least 5 days. And the Centers for Disease Control

3
 Erika Edwards, Asymptomatic COVID-19 Cases May Be More Common Than Suspected (May 27, 2020, 12:43
PM), https://www.nbcnews.com/health/health-news/asymptomatic-covid-19-cases-may-be-more-common-
suspected-n1215481.
4
 See Yuliya Pashina-Kottas et al., This 3-D Simulation Shows Why Social Distancing Is So Important, N.Y. Times
(April 21, 2020), https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-cough-6-feet-
ar-ul.html.
5
 Sarah Gibbens, See How a Sneeze Can Launch Germs Much Farther than 6 Feet, Nat’l Geographic (April 17,
2020), www.nationalgeographic.com/science/2020/04/coronavirus-covid-sneeze-fluid-dynamics-in-photos/.
6
 Cleaning and Disinfection for Community Facilities, Centers for Disease Control and Prevention (May 27, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html.
7
 Letter from Neeltje van Doremalen et al. to N. Eng. Journal of Med. (April 16, 2020), available at
https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973.

                                                         8
            Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 9 of 30




(the “CDC”) confirmed that the virus was identified on surfaces of the Diamond Princess cruise

ship a full 17 days after the cabins were vacated.8

        28.     Though the ballparks have been closed to the public for baseball since March

2020, persons entered the stadiums in the weeks and months before their closures to prepare for

the upcoming baseball season. Further, Team employees are permitted within the stadiums

through the present. Some Teams, moreover, continue to host limited non-baseball events within

the stadiums. Given the number of confirmed COVID-19 cases in the United States has

surpassed 5 million, it is statistically certain that the virus has been carried into each of the

stadiums.

        29.     Without a vaccine to protect against COVID-19, effective control of the pandemic

relies on measures designed to reduce human-to-human, human-to-surface, and surface-to-

human exposure. The CDC has stated that the virus can spread when people are within 6 feet of

each other, or when a person comes into contact with a surface or object that has the virus on it.

        30.     The nature of the virus has caused authorities around the country to issue stay-in-

place orders to protect persons and property, and many such orders observe the virus’s threat to

property. Indeed, authorities in each of the Teams’ respective states have issued such orders.

        31.     In California, home to the Rancho Cucamonga Quakes and Lake Elsinore Storm,

Governor Gavin Newsom issued Executive Order N-33-20 on March 19, 2020, pursuant to

which all non-essential businesses were closed and Californians were ordered to stay home and

permitted to leave only for groceries, medicine, exercise, and to perform essential jobs. As non-

essential businesses, the Rancho Cucamonga Quakes and Lake Elsinore Storm were forced to

close their stadiums for baseball games.

8
 Public Health Responses to COVID-19 Outbreaks on Cruise Ships—Worldwide, February–March 2020, Centers
for Disease Control and Prevention (March 27, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm.

                                                    9
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 10 of 30




       32.     In New York, home to the Staten Island Yankees, Governor Andrew Cuomo

issued the “New York State on PAUSE” executive order, effective March 22, 2020 at 8 p.m.,

pursuant to which all non-essential businesses statewide were closed. All non-essential

gatherings of individuals of any size for any reason were cancelled, and New Yorkers were

permitted only to leave their homes for groceries, medicine, exercise, and to perform essential

jobs. As a non-essential business, the Staten Island Yankees were forced to close their stadium

for baseball games.

       33.     In New Mexico, home to the Albuquerque Isotopes, Secretary of the Department

of Public Health, Kathyleen Kunkel, issued a public health order, effective March 24, 2020,

pursuant to which all non-essential businesses were ordered closed and to which all New Mexico

citizens were advised to stay at home and to undertake only those outings absolutely necessary

for their health, safety, or welfare. As a non-essential business, the Albuquerque Isotopes were

forced to close their stadium for baseball games.

       34.     In Washington, home to the Spokane Indians and Tri-City Dust Devils, Governor

Jay Inslee issued a statewide stay-at-home order effective March 25, 2020 at 12 a.m. Pursuant to

this order, all non-essential businesses were closed and residents were ordered to stay home and

permitted to leave only for groceries, medicine, exercise, and to perform essential jobs. As non-

essential businesses, the Spokane Indians and Tri-City Dust Devils were forced to close their

stadiums for baseball games.

       35.     In Maryland, home to the Delmarva Shorebirds, Governor Larry Hogan issued a

statewide stay-at-home order effective March 30 at 8 p.m. Pursuant to this order, all non-

essential businesses were closed and residents were ordered to stay home and permitted to leave




                                                10
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 11 of 30




only for groceries, medicine, exercise, and to perform essential jobs. As a non-essential business,

the Delmarva Shorebirds were forced to close their stadium for baseball games.

       36.     In South Carolina, home to the Greenville Drive, Governor Henry McMaster

issued Executive Order No. 2020-17, effective April 1, 2020 at 5 p.m., pursuant to which non-

essential businesses were forced to close, and Executive Order No. 2020-21, effective April 7,

2020 at 5 p.m., pursuant to which all residents and visitors of South Carolina were ordered to

stay home and permitted to leave only for groceries, medicine, exercise, and to perform essential

jobs. As a non-essential business, the Greenville Drive were forced to close their stadium for

baseball games.

       37.     Authorities throughout the country have issued similar orders due to the

uncontrolled spread of the virus.

       38.     For these reasons, it is statistically certain that the virus is present at the Teams’

ballparks and/or nearby properties or that the virus poses an actual and imminent threat to the

ballparks. Moreover, the ballparks are incapable of their intended function—serving as a venue

for ball games attended by fans.

       39.     The nature of the virus, including its continuing, damaging, and invisible

presence, and the measures required to mitigate its spread, constitute an actual and imminent

threat, and direct physical loss or damage to the ballparks (as well as the areas surrounding them)

and has contributed to cancellations of the Teams’ MiLB games.

II.    GOVERNMENTS’ RESPONSES TO THE PANDEMIC

       40.     On December 31, 2019, the Chinese government notified the WHO of a

“pneumonia of unknown cause” discovered in China’s Wuhan province. On January 3, 2020, the

U.S. federal government received its first formal notification of the outbreak in China. The

United States reported its first COVID-19 case on January 20, and on January 30, the WHO
                                                  11
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 12 of 30




declared the COVID-19 pandemic a “Public Health Emergency of International Concern.” Yet in

the first few months of 2020, the federal government failed to recognize the severity of the

pandemic and did not contain the virus.

       41.     By the beginning of February, 11,000,000 people in China’s Wuhan province

were under quarantine, and the extent of the transmission was clear. Aside from limiting travel

from Wuhan, however, the federal government took little action. Even though funding and

medical equipment were being depleted by the day, the federal government did not authorize

new funds or require the production of testing kits, ventilators, or personal protective equipment

for healthcare workers.

       42.     In February, the virus spread throughout the United States largely undetected.

Though the CDC began shipping testing kits to laboratories on February 5, the kits were later

determined to be flawed, rendering the tests unreliable. By February 26, the CDC were still

testing fewer than 100 patients daily, notwithstanding that the CDC were telling state and local

officials that their testing capacity was more than adequate to meet current testing demands.

       43.     On March 13, 2020, the federal government declared a national emergency. Three

days later, the CDC and members of the national Coronavirus Task Force issued public

guidance, styled as “30 Days to Slow the Spread,” that advocated for the first time far-reaching

social-distancing measures, such as working from home; avoiding shopping trips and gatherings

of more than 10 people; and staying away from bars, restaurants, and food courts.

       44.     The failure of the federal government to build an effective wall preventing the

continued migration of the virus from states that were hit early to the rest of the country meant

that states took the lead in combating the virus’s spread. State after state, including the states

identified above, imposed sweeping restrictions on citizens’ daily lives to protect them and stop



                                                  12
          Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 13 of 30




the spread, including the restrictions referenced in paragraphs 31 through 36, and continue to do

so.9 Most states restricted or prohibited the operation of non-essential businesses, prohibited

public gatherings, or required individuals to stay at home except for essential purposes.

        45.      According to a Columbia University study, if the government had imposed social-

distancing measures just one week earlier—on March 8 instead of March 15—the United States

would have avoided 703,975 confirmed cases (62%) and 35,927 reported deaths (55%) as of

May 3.10 And if social distancing and lockdowns had begun just two weeks earlier—on March

1—the country would have seen a reduction of 960,937 (84%) cases and 53,990 (83%) deaths.

        46.      The governmental responses to the virus are a cause of direct physical loss or

damage at the ballparks (as well as the areas surrounding them) and a cause of the Teams’

business interruptions.

III.    MAJOR LEAGUE BASEBALL DOES NOT PROVIDE PLAYERS

        47.      Fans come to MiLB baseball games to see the players. But the Teams do not

employ or manage the baseball players who draw fans to the park. Rather, Major League

Baseball teams supply the players to each Team through player development contracts.

        48.      Each Team manages the business aspects of its operations, such as marketing and

promotions and sales of tickets, parking, advertising, concessions, and merchandise. But under

the player development contracts, the parent Major League Baseball club manages the players,

including by paying their salaries and by determining which teams they play for and when.

        49.      The Teams’ players are thus under the exclusive control of the parent club, which

determines which players the Team receives and, indeed, whether it receives any players at all.

9
 Jasmine C. Lee et al., See How All 50 States Are Reopening (and Closing Again), N.Y. Times (updated July 31,
2020), https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html.
10
 Jeffrey Shaman et al., Differential Effects of Intervention Timing on COVID-19 Spread in the United States,
MedRxiv (May 29, 2020), https://www.medrxiv.org/content/10.1101/2020.05.15.20103655v2.full.pdf+html.

                                                       13
           Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 14 of 30




       50.     The Professional Baseball Agreement entered into between Major League and

Minor League Baseball and the Player Development Contract between MLB and MiLB teams

set forth obligations of the MLB teams to supply players to the MiLB teams. Pursuant to those

agreements, MLB teams were to provide players to MiLB teams to enable the start of the MiLB

season in early-April 2020. However, MLB has informed MiLB that it will not be providing

MiLB with players for the 2020 season. As a result, MiLB’s 2020 season has been cancelled.

       51.     MLB not supplying players to the Teams caused direct physical loss or damage at

the ballparks and is a cause of the Teams’ business interruptions.

IV.    THE TEAMS SUFFER BUSINESS-INCOME LOSSES

       52.     As a result of the virus, attendant disease, resulting pandemic, governmental

responses, and MLB not supplying players, the Teams have been deprived of their primary

source of revenue—fans coming to the ballpark and paying for game tickets, merchandise, and

food and beverage and partaking in other amenities—and other revenue sources. Though some

MiLB teams have revenue from advertising, sponsorships, and non-baseball events, revenue is

largely tied to the number of fans the team can attract to baseball games in a given year.

       53.     2019, for example, was a stellar year for MiLB. More than 40,000,000 fans

attended such games, marking the 15th consecutive season that MiLB’s teams drew more than

40,000,000 fans. The 2019 season also marked MiLB’s largest year-over-year increase in

attendance since the 2006 season and marked the 9th-largest single-season total in MiLB’s

history.

       54.     This year, however, there are no games and no fans. As such, the Teams’ primary

income streams have come to a halt. Yet the fixed costs of operating a baseball stadium remain,

such as fixed lease payments and payroll for permanent employees needed to operate the team

over an annual business cycle.
                                                14
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 15 of 30




       55.      The Teams have therefore suffered, and will continue to suffer, significant

business-income losses, expenses, and damages in a number of forms, including, but not limited

to:

             a. Loss of or diminished ticket sales;

             b. Loss of or diminished parking sales;

             c. Loss of or diminished concessions sales;

             d. Loss of or diminished merchandise sales;

             e. Loss of or diminished advertising sales;

             f. Loss of or diminished sales for other events, such as concerts;

             g. Loss or diminished rent.

       56.      The Teams have incurred, and will continue to incur, further losses, expenses, and

damages in the form of normal operating expenses, including, but not limited to, lease payments

and payroll costs.

       57.      The Teams’ ballparks are within one mile of locations that have also suffered

direct physical loss or damage to property arising out of the pandemic.

       58.      With no players, no games, and no fans, the Teams’ losses of business income for

the 2020 MiLB baseball season have been near total. With virtually no source of income, and

accruing expenses, the Teams face catastrophic financial losses.

V.     THE POLICIES PROVIDE COVERAGE

       59.       In exchange for substantial premiums, Philadelphia sold the policies covering the

Teams as the named insureds (the “Policies”).

       60.      The Policies are substantively identical. Each is a commercial all-risk first-party

property & casualty policy with identical grants of coverage for “business income” losses. To

simplify presentation of the coverage disputes at issue in this suit, the Teams set forth relevant
                                                 15
             Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 16 of 30




provisions of the policy of Greenville Drive LLC (the “Policy”), attached as Exhibit A. The

nearly identical policies of the Staten Island Yankees, Albuquerque Isotopes, Lake Elsinore

Storm, Spokane Indians, Tri-City Dust Devils, Rancho Cucamonga Quakes, and Delmarva

Shorebirds are attached as Exhibits B–G.

           61.      The Policy’s period of coverage is from December 31, 2019 to December 31,

2020. Ex. A at 10.11

           62.      The Policy provides coverage per occurrence. Ex. A at 231.

           63.      The Policy is divided into, among other types of coverage, a “Property Coverage

Form,” Ex. A at 177‒200, and a “Business Income with Extra Expense Coverage Form,” Ex. A

at 227‒39.

           64.      The Property Coverage Form covers “direct physical ‘loss’12 to Covered

Property13 caused by or resulting from any of the Covered Causes of Loss.”14 Ex. A at 177.

           65.      The limit of insurance applies per occurrence. Ex. A at 190-91.

           66.      The Property Coverage Form provides “Additional Coverages.” Ex. A at 180‒85.




11
   Staten Island Yankees (October 1, 2019 to October 1, 2020); Albuquerque Isotopes (March 19, 2020 to March 19,
2021); Lake Elsinore Storm (January 28, 2020 to January 28, 2021); Spokane Indians, Tri-City Dust Devils, and
Rancho Cucamonga Quakes (January 1, 2020 to January 1, 2021); and Delmarva Shorebirds (March 30, 2019 to
March 30, 2020 and March 30, 2020 to March 30, 2021). The Albuquerque Isotopes were also covered under an all-
risk property & casualty policy with business income coverage issued by Philadelphia for the period of March 19,
2019 through March 19, 2020).
12
     “‘Loss’ means accidental loss or damage.” Ex. A at 200.
13
   “Covered Property” means, among other things, the “buildings or structures” described in the declarations. Ex. A
at 177‒79, 199.
14
     “Covered Causes of Loss means Risks of Direct Physical Loss unless the ‘loss’ is:
           1. Excluded in Section B., Exclusions; or
           2. Limited in Section C., Limitations;
           that follow.”
Ex. A at 180, 201.

                                                          16
             Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 17 of 30




           67.      The Business Income with Extra Expense Coverage Form covers “the actual loss

of Business Income [the policyholder] sustain[s] due to the necessary suspension of [the

policyholder’s] ‘operations’ during the ‘period of restoration’. The suspension must be caused

by direct physical ‘loss’ to property at the premises described in the Declarations, or within 1000

feet of the premises, caused by or resulting from any of the Covered Causes of Loss.” Ex. A at

227‒28.

           68.      “Business Income means the: a. Net Income (Net Profit or Loss before income

taxes) that would have been earned or incurred; and b. Continuing normal operating expenses

incurred, including payroll.” Ex. A at 228.

           69.      The Business Income with Extra Expense Coverage Form provides

“Additional Coverages.” Ex. A at 228‒31.

           70.      The Additional Coverages include certain Extra Expenses. “Extra Expenses

means necessary expenses [the policyholder] incur[s] during the ‘period of restoration’15 that

[the policyholder] would not have incurred if there had been no direct physical ‘loss’ to property

caused by or resulting from any of the Covered Causes of Loss.” Ex. A at 228.

           71.      The Additional Coverages include “the actual loss of Business Income [the

policyholder] sustain[s] and necessary Extra Expenses [the policyholder] incur[s] caused by


15
     “‘Period of Restoration’ means the period of time that
a. Begins:
(1) 72 hours after the time of direct physical ‘loss’ for Business Income coverage; or
(2) Immediately after the time of direct physical ‘loss’ for Extra Expense coverage; and
b. Ends on the earlier of:
(1) The date when the property at the described premises should be repaired, rebuilt or
replaced with reasonable speed and similar quality; or
(2) The date when business is resumed at a new permanent location.”
Ex. A at 238.

                                                          17
            Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 18 of 30




action of Civil Authority that prohibits access to the described premises due to direct physical

‘loss’ to property other than at the described premises caused by or resulting from any of the

Covered Causes of Loss.” Ex. A at 228‒29.

           72.     The Additional Coverages include “the actual loss of ‘Rental Value’16 [the

policyholder] incur[s] during the period.” Ex. A at 230.

           73.     The Policy purports to exclude from coverage “loss or damage caused by or

resulting from any virus, bacterium or other microorganism that induces or is capable of

inducing physical distress, illness or disease.” Ex. A at 40 (the “Exclusion”). The Exclusion

does not preclude the Teams’ claims for coverage here because, among other reasons, it is not

included in the policy, inapplicable, or unenforceable. Nor does any other policy provision

exclude the Teams’ claims for coverage. Notably, the Staten Island Yankees’ policy does not

contain the Exclusion.

VI.        THE INSURER DENIES THE TEAMS’ CLAIMS FOR COVERAGE

           74.     All Teams have made claims for coverage with Philadelphia under the Policies.

           75.     In April 2020, Philadelphia denied the Staten Island Yankees’ claim for coverage

on various inapplicable grounds, including that the Team’s losses do not result from direct

physical loss or damage to property.




16
     “‘Rental Value’ means:
a. Total anticipated rental income from tenant occupancy of the premises described in the
Declarations as furnished and equipped by [the policyholder]; and
b. Amount of all charges which are the legal obligation of the tenant(s) and which would otherwise
be [the policyholder’s] obligations; and
c. Fair rental value of any portion of the described premises which is occupied by [the policyholder].”
Ex. A at 239.

                                                         18
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 19 of 30




       76.     On May 8, 2020 Philadelphia denied the Lake Elsinore Storm’s claim for

coverage on various inapplicable grounds, including that the Team’s losses (1) do not result from

direct physical loss or damage to property and (2) are barred by the Exclusion.

       77.     On May 19, 2020, Philadelphia denied the Greenville Drive’s claim for coverage

on various inapplicable grounds, including that the Team’s losses (1) do not result from direct

physical loss or damage to property and (2) are barred by the Exclusion.

       78.     On June 15, 2020, Philadelphia denied the Delmarva Shorebirds’ claim for

coverage on various inapplicable grounds, including that the Team’s losses (1) do not result from

direct physical loss or damage to property and (2) are barred by the Exclusion.

       79.     On July 29, 2020, Philadelphia denied the Spokane Indians’ claim for coverage on

various inapplicable grounds, including that the Team’s losses (1) do not result from direct

physical loss or damage to property and (2) are barred by the Exclusion.

       80.     On July 29, 2020, Philadelphia denied the Tri-City Dust Devils’ claim for

coverage on various inapplicable grounds, including that the Team’s losses (1) do not result from

direct physical loss or damage to property and (2) are barred by the Exclusion.

       81.     On July 29, 2020, Philadelphia denied the Rancho Cucamonga Quakes’ claim for

coverage on various inapplicable grounds, including that the Team’s losses (1) do not result from

direct physical loss or damage to property and (2) are barred by the Exclusion.

       82.     On August 11, 2020, Philadelphia denied the Albuquerque Isotopes’ claim for

coverage on various inapplicable grounds, including that the Team’s losses (1) do not result from

direct physical loss or damage to property and (2) are barred by the Exclusion.

       83.     Philadelphia’s positions denying coverage to the Teams are baseless. As set forth

herein, there has been direct physical loss or damage, including, but not limited to, loss of use at



                                                 19
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 20 of 30




the Teams’ ballparks and elsewhere caused by the SARS-CoV-2 virus, the governmental

responses to the SARS-CoV-2 virus, or the Teams’ inability to obtain players. Moreover, the

Exclusion does not defeat the Teams’ claims for coverage because, among other reasons, it is not

included in the policy, inapplicable, or unenforceable.

       A.      Before 2006, courts had held that virus-like substances were covered.

       84.     Most U.S. states require the filing of insurance policy forms and provisions.

Rating organizations such as the Insurance Services Office (“ISO”) and the American

Association of Insurance Services (“AAIS”) have filed and do file insurance policy forms on

behalf of their members, their subscribers, and those who use the approved forms.

       85.     The state insurance commissioners are responsible for approving proposed

insurance policy language and rates and thereby protecting the interests of the insurance-buying

public. The commissioners act as the agents of the states’ policyholders because the

commissioners are charged by statute to protect the interests of policyholders and to ensure that

insurance companies provide reasonable, equitable, and fair treatment to the public.

       86.     The ISO Virus or Bacteria Endorsement was introduced by the insurance industry

in 2006, and industry representatives from ISO and AAIS sought and obtained approval for their

new endorsements from state insurance regulators, but this was not done in a vacuum. Prior to

that time, many courts, insurers, and policyholders had interpreted then-existing exclusions in

property and casualty insurance policies for “pollutants” or “contaminants” as not excluding

insurance coverage for property damage, bodily injury, and various other losses resulting from

virus-like substances. Nevertheless, the insurance industry falsely told state insurance regulators

in 2006 that contamination of property with “disease-causing agents” was not covered by

property insurance policies and the new exclusion was a mere “clarification” of existing

coverage, a demonstrably false statement.
                                                20
           Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 21 of 30




         87.      In fact, before introduction of the ISO Virus or Bacteria Endorsement in 2006, the

threat of or the actual presence of a deadly virus or bacteria on property was well understood to

constitute physical loss of or damage to that property, and property damage was generally

understood to occur in a variety of circumstances where property is rendered unusable for its

intended purpose—even if the bricks or mortar of the property have not been harmed.

         88.      For fifty years, a strong majority of courts interpreting property and business

income insurance policies had concluded that physical loss of or damage to property includes

conditions that render property unusable.17

         89.      Before 2006, based on judicial opinions in numerous civil actions across the

United States, insurers were aware insured property damage and resulting business income loss

and extra expenses could be caused by an array of noxious and untenable conditions impacting

property, including the following:

                  a.       Infusion of a factory with radioactive dust and radon gas;

                  b.       The presence of carbon monoxide, pollutants, asbestos or lead in
                           buildings;

                  c.       The occurrence of vibrations that cause equipment to shut down without
                           being damaged;

                  d.       The malicious addition of chemicals to a sewage plant that destroy a
                           bacteria colony;

                  e.       The contamination of a well with E. coli bacteria;

                  f.       The spread of dust, soot and smoke through a law firm as a result of 9/11;




17
  See, e.g., Murray v. State Farm Fire & Cas. Co., 509 S.E.2d 1, 16‒17 (W. Va. 1998) (holding there was coverage
when continued occupancy of the policyholder’s home was rendered dangerous by the presence of falling rocks);
Hughes v. Potomac Ins. Co., 18 Cal. Rptr. 650, 655 (Cal. Ct. App. 1962) (holding there was coverage when the
policyholder’s home, which had become perched on the edge of a cliff after a sudden landslide caused a large chunk
of the ground surrounding the property to fall into a creek (thus depriving the home of lateral support and stability));

                                                          21
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 22 of 30




               g.     The fumigation of otherwise undamaged food beans with a substance not
                      acceptable to customers in the United States market;

               h.     The production of “off-tasting” soda that had not been rendered unfit for
                      human consumption;

               i.     The impact of odor in a house from an illegal methamphetamine lab;

               j.     Exposures of meat, cardboard food containers and other products to
                      ammonia, smoke and pesticides; and

               k.     Infestation of a house with brown recluse spiders.

       90.     As these and similar examples demonstrate, insurers have long been aware that an

event like the presence or suspected presence of the SARS-CoV-2 virus in a building or area that

makes property too dangerous to use as it was designed to be used, causes direct physical loss of

or damage to that property. Like other temporary and permanent conditions that make property

too dangerous to use, the presence or suspected presence of a dangerous virus on property or in

property elsewhere in the vicinity constitutes “direct physical loss of or damage.”

       91.     Insurance company submissions to state insurance regulators demonstrate that

insurers worldwide were aware of this truth when they told such regulators the opposite—just as

they are now telling courts and impacted policyholders like the Teams.

       92.     At the time the ISO Virus or Bacteria Endorsement was introduced by the

insurance industry in 2006, the insurance industry had previously been reprimanded and

estopped from enforcing exclusions by numerous courts across the country for publicly

misrepresenting to insurance regulators and policyholders that “pollution” exclusions introduced

in standard-form comprehensive general liability policies in 1970 were not reductions in

coverage, but merely “clarifications” for which no rate change would be required.

       93.     Similarly, contrary to regulatory representations, when insurers attempted to

apply even broader exclusions introduced in the 1980’s to risks other than traditional

                                                22
             Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 23 of 30




environmental contamination, many courts judicially estopped the insurers from applying the

exclusions in contradiction of their false statements to state insurance regulators.

           94.      Despite this history of misrepresentations by ISO to states’ insurance regulators

about exclusions introduced with no rate change that were misleadingly termed as

“clarifications,” as described below, the insurance industry led by ISO made similar

misrepresentations in 2006 to obtain approval for the ISO Virus or Bacteria Endorsement to the

standard commercial property insurance form.

           95.      As with similarly-deceptive efforts to approve earlier pollution and contamination

exclusions in 1970 and 1985, this was largely accomplished through filings with state insurance

regulators by the leading insurance industry trade groups that insurers use to share rates and loss

information and develop regulator-approved, standardized policy forms.

           B.       Insurers deceive state insurance regulators on the law.

           96.      In 2006, the ISO and the AAIS represented thousands of members and

subscribing insurers in seeking regulatory approval in each state for new virus or bacteria

exclusions, while some individual insurers submitted their own broader or narrower wordings for

approval. These organizations sought approval from each of the state insurance regulators for

new exclusions referencing “virus” and “disease-causing agents,” including the ISO Virus or

Bacteria Endorsement attached to the Policies here,18 all while representing falsely that the

exclusions would not reduce coverage.

           97.      The insurance industry wanted these new standard-form exclusions because

previous exclusions relating to pollution or contamination made no reference to disease-related

causes of loss—a fact the insurance industry became aware of during the Severe Acute


18
     As previously explained, the Staten Island Yankees have no such exclusion.

                                                          23
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 24 of 30




Respiratory Syndrome (SARS) epidemic. As a result, the insurance industry sought to exclude

coverage for virus and disease-causing agents for the first time in 2006, while knowingly or

recklessly and incorrectly telling regulators and policyholders these causes of loss were not

covered anyway.

       98.     A comparison of the ISO and AAIS filings reveals that the insurance industry

deceived the regulators as to the nature of the exclusions for which they sought approval,

including the ISO Virus or Bacteria Endorsement, and proves the Teams’ claims were

wrongfully denied by the Insurer.

       99.     The largest insurer trade group, ISO, led the way in the regulatory approval effort

by submitting an ISO Circular to explain the newly proposed exclusion for virus and disease-

causing agents on July 6, 2006.

       100.    ISO’s Circular was filed in relation to the proposed Endorsement CP 01 40 07

06—Exclusion Of Loss Due To Virus Or Bacteria—the same ISO Virus or Bacteria

Endorsement now attached to the Policies. The substance of the ISO Circular states as follows,

emphasis added:

               Introduction

               The current pollution exclusion in property policies encompasses
               contamination (in fact, uses the term contaminant in addition to other
               terminology). Although the pollution exclusion addresses contamination
               broadly, viral and bacterial contamination are specific types that appear to
               warrant particular attention at this point in time.

               ...

               Disease-causing agents may render a product impure (change its quality or
               substance), or enable the spread of disease by their presence on interior
               building surfaces or the surfaces of personal property. When disease-
               causing viral or bacterial contamination occurs, potential claims involve
               the cost of replacement of property (for example, the milk), cost of
               decontamination (for example, interior building surfaces), and business

                                                24
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 25 of 30




               interruption (time element) losses.

               Current Concerns

               ...

               While property policies have not been a source of recovery for losses
               involving contamination by disease-causing agents, the specter of
               pandemic or hitherto unorthodox transmission of infectious material
               raises the concern that insurers employing such policies may face claims
               in which there are efforts to expand coverage and to create sources of
               recovery for such losses, contrary to policy intent. In light of these
               concerns, we are presenting an exclusion relating to contamination by
               disease-causing viruses or bacteria or other disease-causing
               microorganisms.

       101.    It simply was not true for ISO or AAIS or other insurers to assert in 2006 that

property insurance policies were not sources of recovery for policyholders that suffered losses

involving disease-causing agents like virus, mold, or bacteria, and it was not true to assert these

policies were never intended to be sources of recovery for these losses. As individual insurers

admitted in their own filings, the existence of coverage the ISO insurers were newly excluding

had already been confirmed by the courts long before and was part of the risks all property

insurers previously contemplated when writing coverage, which policyholders reasonably expect

and would never willingly part with.

       102.    As noted above, by 2006, insurers were well aware their property insurance

policies had been found to cover a variety of claims involving disease-causing agents. The cases

putting the industry “on notice” are legion, span decades, and involve E. coli bacteria;

radioactive dust; noxious air particles; asbestos; mold; mildew; “health-threatening organisms”;

vaporized agricultural chemicals; pesticides; and other harmful conditions that impact property

or make it unfit for use.




                                                 25
          Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 26 of 30




         103.   The insurance industry had motives to deceive insurance regulators on this point

in 2006, just as it did when similar deceptions were made in 1970 and 1985: the insurance

industry wanted to exclude an existing exposure without critical attention being paid by

regulators—the only persons who can negotiate meaningfully with insurers about standard-form

policy language—and the insurers also wanted to avoid an enforced reduction in premiums or

rates.

         104.   As a result of the ISO and other insurers’ deception and misrepresentations, state

insurance regulators approved the ISO Virus and Bacteria Endorsement for use on commercial

property and business income policies, and the ISO Virus or Bacteria Endorsement was attached

to the Policies issued to the Teams.

         105.   The insurance industry, including the Insurer in this suit, benefited from the

representations and omissions to the state insurance regulators about the ISO Virus or Bacteria

Endorsement by improperly maintaining pre-existing premiums for what the insurance industry

and the Insurer now contend was substantially reduced property and business income insurance

coverage from what previously existed.

         106.   The insurance industry, including the Insurer in this suit, made such

representations to induce state regulators to approve the ISO Virus or Bacteria Endorsement and

to allow the insurance companies to continue to charge the same quantity of premiums. Upon

information and belief, the Insurer, and/or its agents, have repudiated representations made in

regulatory filings and failed to warn the Teams that they were repudiating such representations.

                                   FIRST CAUSE OF ACTION
                                      (Breach of Contract)

         107.   Plaintiffs repeat and reallege the allegations set forth in the foregoing paragraphs

of this Complaint as if fully set forth herein.

                                                  26
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 27 of 30




        108.   The policies Philadelphia issued to Plaintiffs are valid and enforceable contracts

between Plaintiffs and Philadelphia.

        109.   As described above, Plaintiffs have sustained, and are continuing to sustain, losses

covered under these policies.

        110.   Plaintiffs provided prompt notice of their losses, performed all obligations

required of them under the respective policies, and were ready, willing, and able to perform their

obligations under the policies.

        111.   Under the terms of the policies, Philadelphia must pay up to the policies’ limits of

insurance for Plaintiffs’ covered loss, subject only to time limits or deductibles for specific

coverages.

        112.   Philadelphia has not paid any or all amounts due to Plaintiffs in connection with

their claims. Instead, Philadelphia has asserted various inapplicable bases to wrongfully deny

coverage for Plaintiffs’ claims.

        113.   As a direct and proximate result of Philadelphia’s breaches of contract, Plaintiffs

have suffered and will continue to suffer damages in an amount to be determined at trial, plus

consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent

permitted by law.

                                   SECOND CAUSE OF ACTION
                                      (Declaratory Judgment)

        114.   Plaintiffs repeat and reallege the allegations set forth in the foregoing paragraphs

of this Complaint as if fully set forth herein.

        115.   Pursuant to the terms of the Policies, Philadelphia is obligated to pay, up to the

limit of liability or any applicable time period, for property damage or business-interruption

losses covered under the Policies and not otherwise excluded from coverage.

                                                  27
           Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 28 of 30




          116.   As detailed above, the Teams’ losses are covered under multiple coverages of the

Policies and are not excluded from coverage.

          117.   Philadelphia disputes its legal obligations to pay the Teams’ claims.

          118.   Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, the Teams are

entitled to a declaration by this Court of Philadelphia’s obligations under the Policies.

          119.   Pursuant to 28 U.S.C. § 2201, this Court should enter a declaratory judgment in

favor of the Teams and against Philadelphia, declaring that there is coverage available for the

Teams’ claims up to the full limits of the Policies and declaring any other relief this Court deems

proper.

          120.   A declaratory judgment would be useful in resolving this case or controversy. The

Teams’ losses are ongoing. By clarifying the parties’ rights and duties under the Policies, a

declaratory judgment would guide Philadelphia’s treatment of the Teams’ covered but still

accruing losses. Because the Teams’ unaccrued losses have not yet ripened such that a coercive

remedy like damages may not be appropriate, the declaratory judgment claim would afford the

Teams relief independent of the breach of contract claims.

                                      PRAYER FOR RELIEF

          WHEREFORE, the Teams pray for relief as follows:

                 (a)     On the First Cause of Action, the Teams request that the Court enter

          judgment against Philadelphia, awarding the Teams damages in an amount to be

          determined at trial, but at least $75,000, plus consequential damages, attorneys’ fees, and

          pre- and post-judgment interest to the extent permitted by law;

                 (b)     On the Second Cause of Action, the Teams request that the Court enter a

          declaratory judgment in favor of the Teams against Philadelphia that the Teams’ losses



                                                  28
         Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 29 of 30




       are covered under the Policies, declaring that Philadelphia is required to pay the Teams,

       up to the applicable limits of the Policies, for claimed amounts under the Policies;

               (c)    For all Causes of Action, all pre-judgment and post-judgment interest as

       allowed by law and all the Teams’ costs incurred as a consequence of having to prosecute

       this lawsuit, including attorneys’ fees; and

               (d)    The Teams request such other and further relief as the Court deems just

       and proper.

                                        JURY DEMAND

       The Teams hereby demand a trial by jury on all issues so triable.

Date: August 12, 2020                             Respectfully submitted,


/s/ Andrew L Sandler
Andrew L Sandler (PA Bar I.D. 40142)              Robin Cohen (pro hac vice)
Stephen LeBlanc (pro hac vice)                    John Briody (pro hac vice)
Rebecca Guiterman (pro hac vice)                  MCKOOL SMITH, P.C.
MITCHELL SANDLER LLC                              One Manhattan West
1120 20th Street NW, Suite 725                    395 9th Avenue, 50th Floor
Washington, DC 20036                              New York, NY 10001
Telephone: (202) 886-5260                         Telephone: (212) 402-9400
                                                  Facsimile:    (212) 402-9444
Attorneys for Plaintiffs
                                                  Patrick Pijls (pro hac vice)
                                                  MCKOOL SMITH, P.C.
                                                  300 Crescent Court, Suite 1500
                                                  Dallas, TX 75201
                                                  Telephone: (214) 978-4000
                                                  Facsimile:      (214) 978-4044

                                                  Attorneys for Plaintiffs




                                                29
        Case 2:20-cv-03346-AB Document 27 Filed 08/12/20 Page 30 of 30




                              CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, a copy of the First Amended Complaint was
served on the Defendant via this Honorable Court’s CM/ECF System upon the following counsel
of record:

Jeffrey D. Grossman
Stradley Ronon Stevens & Young LLP
2600 One Commerce Square
Philadelphia, PA 19103

Richard L. Fenton (Admitted Pro Hac Vice)
Dentons US LLP
233 S. Wacker Drive, Suite 5900
Chicago, IL 60606

Jeffrey A. Zachman (Admitted Pro Hac Vice)
Dentons US LLP
303 Peachtree St., NE Suite 5300
Atlanta, GA 30308

Attorneys for Defendant,
Philadelphia Indemnity Insurance Company


                                            /s/ Andrew L Sandler
                                            Andrew L Sandler (PA Bar I.D. 40142)
                                            Stephen LeBlanc (pro hac vice)
                                            Rebecca Guiterman (pro hac vice)
                                            MITCHELL SANDLER LLC
                                            1120 20th Street NW, Suite 725
                                            Washington, DC 20036
                                            Telephone: (202) 886-5260
                                            Facsimile:    (214) 978-4044

                                            Attorneys for Plaintiffs




                                              30
